Citation Nr: 0116667	
Decision Date: 06/20/01    Archive Date: 06/26/01	

DOCKET NO.  97-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to education assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits) for the period from August 
21, 1995, to December 14, 1995.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The appellant has served with the Army National Guard, and he 
has been found entitled to receive Montgomery GI Bill 
education benefits.

This appeal arises from a Regional Office (RO) determination 
that the appellant is not entitled to receive educational 
benefits for a period of enrollment between August 21, 1995, 
and December 14, 1995, on the basis that the enrollment 
certificate for this period of schooling was received more 
than one year after he had finished his enrollment.


FINDINGS OF FACT

1.  An initial application for education benefits under 
Chapter 30, Title 38, United States Code, was received from 
the appellant in January 1994.

2.  The appellant received such educational benefits to 
pursue a Bachelor's degree from August 1993 to December 1993 
and from January 1994 to May 1994.

3.  In March 1996, the appellant submitted a request for a 
change of program so that he could pursue a pre-medicine 
course of training, with the object of becoming a physician.

4.  He received educational benefits for the period from 
January 1996 to May 1996 and from August 1996 to December 
1996 to pursue such program of study.

5.  In December 1996, an enrollment certification was 
received from Arizona State University showing the 
appellant's enrollment from August 21, 1995, to December 14, 
1995, pursuing various science and math courses, in 
furtherance of his pre-medicine objective.


CONCLUSION OF LAW

The criteria for a retroactive award for Chapter 30 
educational benefits for the period from August 21, 1995, to 
December 14, 1995, have been met.  38 U.S.C.A. §§ 3011, 3012, 
3034 (West 1991); 38 C.F.R. §§ 21.1029, 21.1030, 21.4131, 
21.7020, 21.7030, 21.7131 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains that he began his 
enrollment in a pre-med course of study in August 1995 at 
Arizona State University, and that he alternated semesters 
between Arizona State University and Binghamton University 
thereafter.  He maintains that, as a result of his switching 
between schools, there was confusion in certifying his 
periods of enrollment and course of study.  He indicated that 
each school provided administrative roadblocks to presenting 
the proper paperwork to the Department of Veterans Affairs 
(VA), and that these administrative problems caused the delay 
in presenting his enrollment certificate for the period from 
August 21, 1995, to December 14, 1995.

I.  Background

An application for Montgomery GI Bill education benefits was 
received from the appellant in January 1994.  Subsequently, 
enrollment certificates were received from Binghamton 
University showing the appellant's enrollment for the periods 
from August 1993 to December 1993 and from January 1994 to 
May 1994 in the pursuit of a Bachelor's degree.  The 
appellant received Montgomery GI Bill education benefits for 
these periods of enrollment.  He evidently completed his 
degree requirements.

In March 1996, a request for a change of program was received 
from the appellant indicating that he desired to enter a pre-
medicine program of education in order to enter medical 
school and become a physician.  In March 1996, an enrollment 
certification was received from Binghamton University showing 
the appellant's enrollment in school from January 1996 to May 
1996.  Montgomery GI Bill education benefits were authorized 
for this period.  He also attended this school in May and 
June 1996, receiving Montgomery GI Bill education benefits 
for this period.

In August 1996, an application for a change of program or 
place of training was received, indicating that the appellant 
would be attending Arizona State University in pursuit of his 
pre-medicine objective.  An enrollment certification was 
received in September 1996 showing the appellant's enrollment 
from August 1996 to December 1996 at Arizona State 
University.  Subsequently, Montgomery GI Bill education 
benefits were paid for the period of enrollment from August 
1996 to December 1996.

An enrollment certification dated on December 10, 1996, was 
then received (the statement of the case indicates that the 
certification was received on December 20, 1996) showing the 
appellant's enrollment at Arizona State University from 
August 21, 1995, to December 14, 1995.  The certificate of 
enrollment shows the appellant's pursuit of various science 
and math courses, evidently in pursuit of the pre-medicine 
objective.

Thereafter, the RO denied Montgomery GI Bill education 
benefits for the period of study from August 21, 1995, to 
December 14, 1995, on the basis that the enrollment 
certification for this period of enrollment was received more 
than one year after the enrollment period, citing 38 C.F.R. 
§ 21.4131.

The appellant testified at a hearing at the RO in August 1997 
and before the Board at a video conference hearing in April 
2001 while the appellant was in the St. Paul, Minnesota, 
Regional Office.




II.  Analysis

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the claimant's appeal, effective June 3, 1999.  
See 64 Fed. Reg. 23769-23773 (May 4, 1999) and 38 C.F.R. 
§§ 21.4131 and 21.1029, 1030 (2000).  The new, liberalizing 
amendments established a standard for determining what 
constitutes a formal claim, an informal claim, and an 
abandoned claim that could be applied uniformly to the 
educational assistance programs that the VA administers.  In 
addition, the amendment established less restrictive 
effective dates for an award of educational assistance; 
established uniform time limits for acting to complete 
claims; and stated the VA responsibilities when a claim is 
filed.  Prior to the regulatory change, the commencing date 
of an award of educational assistance was the latest of the 
following dates:  (1) The date certified by the educational 
institution; (2) one year before the VA receives the 
veteran's application or an enrollment certificate, whichever 
is later; (3) the effective date of the approval of the 
course, or one year before the date the VA receives the 
approval notice, whichever is later; or (4) the date of the 
reopened application.

Under the regulations as amended, provisions were eliminated 
establishing the commencing date of an award as the later of 
one year before the date of receipt of claim or one year 
before the date of receipt of an enrollment certificate from 
the educational institution attended.  In the proposed rule-
making, it was noted that delay as in receipt of 
certifications were typically the fault of educational 
institutions.  The certification of enrollment was not felt 
to be under the applicant's or veteran's control.

In general, where a regulation changes after the claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version of the 
regulation more favorable to the appellant will apply, unless 
Congress or the Secretary provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this regard, see also 
Rhodan v. West, 12 Vet. App. 55 (1998), vacated by Haywood v. 
West No. 99-7056 (October 28, 1999).

In this case, prior to June 3, 1999, the appellant would not 
be entitled to receive the educational benefits for the 
period from August 21, 1995, to December 14, 1995.  
Basically, the enrollment certification for this period of 
study was received on December 20, 1996, and educational 
benefits could only be authorized for one year prior to that 
time under the regulations in effect at that time.  Since the 
appellant had completed his semester of study between August 
21, 1995 and December 14, 1995, prior to the date one year 
prior to December 20, 1996 (or December 20, 1995), 
educational benefits could not be authorized.

In applying the more favorable (revised) criteria in effect 
after June 3, 1999, the Board is permitted to award 
educational benefits for the period from August 21, 1995, to 
December 14, 1995.  The Board acknowledges that the RO never 
considered the revised criteria in deciding this claim, and 
that the appellant has not been provided the opportunity to 
present argument under the revised criteria.  He has not been 
provided the full safeguards of the VCAA.  However, since the 
complete benefit sought is being paid, the appellant is not 
prejudiced by the Board's current decision.

In essence, according to the amended regulations, in a case 
where a veteran is entering or reentering into a program of 
training, including a reentrance following a change of 
program or educational institution, the commencing date of 
the award of educational benefits is the latest of the 
following dates:  (1) The date the educational institution 
certifies; (2) one year before the date of claim; or (3) the 
effective date of the approval of the course, or one year 
before the VA receives the approval notice, whichever is 
later.  If the award is the second or subsequent award of 
educational assistance for the program of education, the 
veteran or service members pursuing, the effective date of 
the award of educational assistance is the later of (1) the 
date the educational institution certifies or (2) the 
effective date of the approval of the course, or one year 
before the date the VA receives the approval notice, 
whichever is later.

As previously indicated, the new regulations were intended, 
in part, to prevent denial of benefits where enrollment 
certification was delayed by an educational institution, 
since the delay in certification was typically the fault of 
the educational institution and not the fault of the veteran 
or student.  In this case, the certification for the period 
of enrollment between August 21, 1995, and December 14, 1995, 
was unduly delayed.  However, such education was pursued less 
than one year after the appellant applied for and received 
approval of his course of study for pre-medicine studies 
(received in March 1996).  Accordingly, he is entitled to 
receive the educational benefits for the period of enrollment 
from August 21, 1995, to December 14, 1995.


ORDER

Entitlement to Montgomery GI Bill education benefits for the 
period from August 21, 1995, to December 14, 1995, is 
established.  The benefit sought on appeal is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


